UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2142


RICHARD MARTIN,

                  Plaintiff - Appellant,

          v.

MARYLAND COURTS; ASSOCIATE JUDGE GARY G. EVERNGAM; ASSOCIATE
JUDGE MICHAEL CONROY; ASSOCIATE JUDGE TERRENCE J. MCGANN,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-02432-GJH)


Submitted:   December 15, 2015              Decided:    December 17, 2015


Before GREGORY     and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard             Martin    appeals          the    district        court’s        order

dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)

(2012).    For the reasons that follow, we affirm.

     On        appeal,        Martin      challenges         the        district      court’s

conclusion that his claims were untimely and barred by judicial

immunity.          As the district court properly concluded, however,

the judges Martin named as defendants enjoyed absolute immunity

from Martin’s claims against them based on actions taken within

their judicial capacities.                See Stump v. Sparkman, 435 U.S. 349,

356-57 (1978).

     The district court also properly concluded that Martin’s

action was untimely.               Martin’s claims, whether brought under

state   law        or    42   U.S.C.     § 1983      (2012),     were     subject     to,   at

longest,       a   three-year      statute      of    limitations.           See    Md.    Code

Ann., Cts. & Jud. Proc. § 5-101 (2013) (general civil statute of

limitations); Md. Code Ann., Cts. & Jud. Proc.                              § 5-105 (2013)

(actions       for       assault   and     defamation);          Owens     v.     Balt.   City

State’s    Attorneys          Office,     767 F.3d 379,    388     (4th    Cir.    2014)

(§ 1983 claims), cert. denied, 135 S. Ct. 1893 (2015).                                    While

Martin’s malicious prosecution claim has not yet accrued, this

claim     is       barred     by   his     inability        to     meet     the     favorable

termination requirement.                See Heron v. Strader, 761 A.2d 56, 59

(Md. 2000).             Contrary to Martin’s assertions, the facts alleged

                                                2
in the complaint demonstrate that his remaining claims accrued,

at the latest, by the time he was released from prison, and the

limitations period was not subject to tolling.                    See A Soc’y

Without a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011)

(accrual under § 1983); Shailendra Kumar, P.A. v. Dhanda, 43
A.3d 1029, 1034-34, 1039-41 (Md. 2012) (discussing accrual and

tolling under state law); see also Nat’l Advert. Co. v. Raleigh,

947 F.2d 1158, 1166-67 (4th Cir. 1991) (describing continuing

violations   doctrine).        Finally,     because    Martin’s   claims      were

properly dismissed, the district court committed no error in

denying as moot Martin’s request to file electronically.

       Accordingly, we affirm the district court’s judgment.                   We

deny Martin’s motions to seal and to compel.                  We dispense with

oral   argument   because      the    facts   and     legal   contentions     are

adequately   presented    in    the    materials    before     this   court   and

argument would not aid the decisional process.


                                                                       AFFIRMED




                                        3